Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 1 of 21 PageID #: 5293




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                     Terre Haute Division


   ROGER TODD,                                  )
                                                )
                   Plaintiff,                   )
                                                )
           v.                                   )               Case No.        2:19-cv-85-JMS-DLP
                                                )
   OCWEN LOAN SERVICING, LLC, and               )
   DEUTSCHE BANK NATIONAL TRUST CO., as )
   Trustee for NovaStar Mortgage Funding Trust, )
   Series 2007-1 ,                              )
                                                )
                 Defendants.                    )

            EXHIBIT A TO NOTICE OF RULE 30(B)(6) DEPOSITION OF OCWEN

          Pursuant to Rule 30(B)(6) of the Federal Rules of Trial Procedure, the individual(s)

   designated to testify on each of the topics listed must be prepared to testify about information

   known or reasonably available to Ocwen as an organization. Preparation should include:

          a) Reviewing materials, exhibits, evidence, documents and other sources of information

              relevant to each specific topic;

          b) Obtaining information from employees or others with personal knowledge on each

              specific topic; and

          c) Being ready and able to testify as to Ocwen’s positions and conclusions regarding

              each specific topic.

               DEFINITIONS FOR PURPOSES OF RULE 30(B)(6) DEPOSITION

   1. “Loan” means collectively the note and mortgage alleged in paragraph 3 of Plaintiff’s First

      Amended Complaint and Demand for Jury Trial.




                                                    1
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 2 of 21 PageID #: 5294




   2. “Bankruptcy Case” means the bankruptcy case filed by Todd pursuant to Chapter 13 of the

      United States Bankruptcy Code on March 4, 2011, in the United States Bankruptcy Court for

      the Southern District of Indiana, Case No. 11-80256-JJG-13.

   3. “Deutsche Bank” means the Defendant, Deutsche Bank National Trust Co., as Trustee for

      NovaStar Mortgage Funding Trust, series 2007-1.

   4. “Life of Loan History” means “Exhibit C” attached to Plaintiff’s Second Amended Complaint

      and Demand for Jury Trial.

                               TOPICS FOR 30(B)(6) DEPOSITION

        Topics Related to the Corporate Representative and their Preparations to Testify

   1. The corporate representative’s identity, background, experience, and qualifications related to

      mortgage servicing.

   2. The corporate representative’s history of testimony on behalf of Ocwen including a

      discussion of the number of times that the representative has given testimony in a deposition

      or trial in the two years preceding the deposition.

   3. A discussion of the records kept regarding the testimony provided by the corporate

      representative during the representative’s work on behalf of Ocwen. This includes a

      discussion of each time the representative has provided an affidavit, appeared as a witness, or

      was deposed in a litigated matter.

   4. A discussion of the investigation undertaken by the corporate representative related to the

      topics on which the representative will testify. This includes a discussion of all personnel and

      records consulted by the representative in their preparations to give testimony.




                                                    2
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 3 of 21 PageID #: 5295




      Topics Related to the Specific Servicing Actions Taken by Ocwen on Todd’s Loan

   5. The facts and circumstances related to the matters alleged in Plaintiff’s Second Amended

      Complaint and Jury Demand.

   6. The facts and information specifically related to understanding the meaning and implications

      of each item of information in each document produced by Ocwen to Todd in response to any

      request for production served by Todd on Ocwen.

   7. The facts and circumstances specifically related to the filing of the Response to Notice of

      Final Cure Payment on May 13, 2016, in the Bankruptcy Case, including: (a) the identity of

      the Ocwen employees, agents, subcontractors, vendors or representatives directly involved

      with investigating, reconciling, preparing, drafting, verifying, approving or filing it; (b) the

      details about the actual processes, programs, procedures, safeguards and/or quality control

      checks followed by Ocwen’s management, employees, agents, subcontractors, vendors or

      representatives in regard to investigating, preparing, drafting or filing it; (c) Ocwen’s position

      and explanation as to whether and why the Response to Notice of Final Cure Payment was or

      was not accurate, correct or justified; and (d) the identity of all documents, persons and other

      sources of information upon which any answers in response to questions for this topic are

      based.

   8. The facts and circumstances specifically related to the filing the Addendum To Response to

      Notice of Final Cure Payment on May 13, 2016, in the Bankruptcy Case, including: (a) the

      identity of the Ocwen employees, agents, subcontractors, vendors or representatives directly

      involved with investigating, reconciling, preparing, drafting, verifying, approving or filing it;

      (b) the details about the actual processes, programs, procedures, safeguards and/or quality

      control checks followed by Ocwen’s management, employees, agents, subcontractors,




                                                    3
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 4 of 21 PageID #: 5296




      vendors or representatives in regard to investigating, preparing, drafting or filing it; (c)

      Ocwen’s position and explanation as to whether and why the Addendum To Response to

      Notice of Final Cure Payment was or was not accurate, correct or justified; and (d) the

      identity of all documents, persons and other sources of information upon which any answers

      in response to questions for this topic are based.

   9. The facts and circumstances specifically related to each fee, expense and/or charge assessed

      against the Loan either during or after the Bankruptcy Case as shown in the Life of Loan

      History, including: (a) the nature of each fee, expense and/or charge; (b) the identity of all

      Ocwen employees, agents, subcontractors, vendors or representatives directly involved with

      deciding or assessing each fee, expense and/or charge; (c) the details about the actual

      processes, programs, procedures, safeguards and/or quality control checks followed by

      Ocwen’s management, employees, agents, subcontractors, vendors or representatives in

      regard to deciding or assessing each fee, expense and/or charge; (d) the identity of all persons

      or entities providing the service/s underlying each fee, expense and/or charge; (e) Ocwen’s

      position and explanation as to whether and why each fee, expense and/or charge was or was

      not accurate, correct or justified; (f) whether Ocwen actually paid the whole amount of each

      fee, expense and/or charge to the person or entity providing the service for it; (g) whether

      Ocwen later received a refund of any portion of any fee, expense and/or charge; and (h) the

      identity of all invoices, memorandum, documents, persons and other sources of information

      upon which any answers in response to questions for this topic are based.

   10. The facts and circumstances specifically related to Ocwen increasing the principal balance of

      the Loan in the amount of $4,343.35 on January 4, 2017, including: (a) the identity of the

      Ocwen employees, agents, subcontractors, vendors or representatives directly involved with




                                                     4
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 5 of 21 PageID #: 5297




      investigating, deciding, creating or maintaining the balance increase; (b) the details about the

      actual processes, programs, procedures, safeguards and/or quality control checks followed by

      Ocwen’s management, employees, agents, subcontractors, vendors or representatives in

      regard to investigating, determining, creating or maintaining the balance increase; (c)

      Ocwen’s position and explanation as to whether and why the balance increase was or was not

      accurate, correct or justified; and (d) the identity of all documents, persons and other sources

      of information upon which any answers in response to questions for this topic are based.

   11. The facts and circumstances specifically related to Ocwen’s compliance with the bankruptcy

      discharge injunction in this case.

   12. The facts and circumstances specifically related to the raising and lowering of any flags on

      Todd’s account related to the filing of bankruptcy or the discharge in bankruptcy.

   13. The facts and circumstances regarding any transactions related to escrow including any

      debits or credits, adjustments, or changes, to the escrow account of Todd during the time that

      Ocwen serviced the loan.

   14. The facts and circumstances specifically related to each and every credit dispute investigation

      performed by Ocwen with respect to the Loan upon receipt of the same from Equifax, Trans

      Union, or Experian, including: (a) the identity of the Ocwen employees, agents,

      subcontractors, vendors or representatives directly involved with processing, investigating,

      responding to, or correcting, any credit reporting information disputed by Todd; (b) the

      details about the actual processes, programs, procedures, safeguards and/or quality control

      checks followed by Ocwen’s management, employees, agents, subcontractors, vendors or

      representatives in regard to investigating, responding to, or correcting disputes about credit

      reporting information received from credit reporting agencies; (c) Ocwen’s position and




                                                   5
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 6 of 21 PageID #: 5298




      explanation as to whether and why each investigation and response was sufficient, correct, or

      justified; and (d) the identity of all documents, persons, and other sources of information

      upon which any answers in response to questions for this topic are based.

   15. The facts and circumstances related specifically to Ocwen’s response to Todd’s

      communications to Ocwen about the Loan, which response is identified in paragraph 188 of

      Plaintiff’s Second Amended Complaint and Demand for Jury Trial, including: (a) the

      identity of all Ocwen employees, agents, subcontractors, vendors or representatives directly

      involved with investigating, preparing, drafting or making the response; (b) the details about

      the actual processes, programs, procedures, safeguards and/or quality control checks

      followed by Ocwen’s management, employees, agents, subcontractors, vendors or

      representatives in regard to investigating, preparing, drafting or making the response; (c) the

      specific steps taken to reasonably investigate and/or correct the claimed errors described in

      Todd’s communication to which Ocwen responded; (d) Ocwen’s position and explanation as

      to whether and why the response was or was correct, accurate or adequate; and (e) the

      identity of all documents, persons and other sources of information upon which any answers

      in response to questions for this topic are based.

   16. The facts and circumstances related specifically to Ocwen’s response to Todd’s

      communications to Ocwen about the Loan, which response is identified in paragraphs 195

      and 196 of Plaintiff’s Second Amended Complaint and Demand for Jury Trial, including: (a)

      the identity of all Ocwen employees, agents, subcontractors, vendors or representatives

      directly involved with investigating, preparing, drafting or making the response; (b) the

      details about the actual processes, programs, procedures, safeguards and/or quality control

      checks followed by Ocwen’s management, employees, agents, subcontractors, vendors or




                                                    6
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 7 of 21 PageID #: 5299




      representatives in regard to investigating, preparing, drafting or making the response; (c) the

      specific steps taken to reasonably investigate and/or correct the claimed errors described in

      Todd’s communication to which Ocwen responded; (d) Ocwen’s position and explanation as

      to whether and why the response was or was correct, accurate or adequate; and (e) the

      identity of all documents, persons and other sources of information upon which any answers

      in response to questions for this topic are based.

   17. The facts and circumstances related specifically to Ocwen’s response to Todd’s NOE No. 1,

      which response is identified in paragraphs 216 and 221 of Plaintiff’s Second Amended

      Complaint and Demand for Jury Trial, including: (a) the identity of all Ocwen employees,

      agents, subcontractors, vendors or representatives directly involved with investigating,

      preparing, drafting or making the response; (b) the details about the actual processes,

      programs, procedures, safeguards and/or quality control checks followed by Ocwen’s

      management, employees, agents, subcontractors, vendors or representatives in regard to

      investigating, preparing, drafting or making the response; (c) the specific steps taken to

      reasonably investigate and/or correct the claimed errors identified in NOE No. 1; (d)

      Ocwen’s position and explanation as to whether and why the response was or was not

      correct, accurate or adequate; and (e) the identity of all documents, persons and other sources

      of information upon which any answers in response to questions for this topic are based.

   18. The facts and circumstances related specifically to Ocwen’s response to Todd’s NOE No. 2,

      which response is identified in paragraphs 229 and 239 of Plaintiff’s Second Amended

      Complaint and Demand for Jury Trial, including: (a) the identity of all Ocwen employees,

      agents, subcontractors, vendors or representatives directly involved with investigating,

      preparing, drafting or making the response; (b) the details about the actual processes,




                                                    7
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 8 of 21 PageID #: 5300




      programs, procedures, safeguards and/or quality control checks followed by Ocwen’s

      management, employees, agents, subcontractors, vendors or representatives in regard to

      investigating, preparing, drafting or making the response; (c) the specific steps taken to

      reasonably investigate and/or correct the claimed errors identified in NOE No. 2; (d)

      Ocwen’s position and explanation as to whether and why the response was or was not

      correct, accurate or adequate; and (e) the identity of all documents, persons and other sources

      of information upon which any answers in response to questions for this topic are based.

   19. The facts and circumstances related specifically to Ocwen’s response to Todd’s NOE No. 3,

      which response is identified in paragraphs 248 and 258 of Plaintiff’s Second Amended

      Complaint and Demand for Jury Trial, including: (a) the identity of all Ocwen employees,

      agents, subcontractors, vendors or representatives directly involved with investigating,

      preparing, drafting or making the response; (b) the details about the actual processes,

      programs, procedures, safeguards and/or quality control checks followed by Ocwen’s

      management, employees, agents, subcontractors, vendors or representatives in regard to

      investigating, preparing, drafting or making the response; (c) the specific steps taken to

      reasonably investigate and/or correct the claimed errors identified in NOE No. 3; (d)

      Ocwen’s position and explanation as to whether and why the response was or was not

      correct, accurate or adequate; and (e) the identity of all documents, persons and other sources

      of information upon which any answers in response to questions for this topic are based.

   20. The facts and circumstances related specifically to any responses by Ocwen to Todd’s NOE

      No. 4, which NOE No. 4 is identified in paragraphs 260 of Plaintiff’s Second Amended

      Complaint and Demand for Jury Trial, including: (a) the identity of all Ocwen employees,

      agents, subcontractors, vendors or representatives directly involved with investigating,




                                                   8
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 9 of 21 PageID #: 5301




      preparing, drafting or making any responses; (b) the details about the actual processes,

      programs, procedures, safeguards and/or quality control checks followed by Ocwen’s

      management, employees, agents, subcontractors, vendors or representatives in regard to

      investigating, preparing, drafting or making any responses; (c) the specific steps taken to

      reasonably investigate and/or correct the claimed errors identified in NOE No. 4; (d)

      Ocwen’s position and explanation as to whether and why any responses to NOE No. 4 were

      or were not correct, accurate or adequate; and (e) the identity of all documents, persons and

      other sources of information upon which any answers in response to questions for this topic

      are based.

   21. The facts and circumstances related specifically to any responses by Ocwen to the

      correspondence sent to Ocwen on behalf of Todd, dated February 26, 2019, and entitled Fifth

      Notice of Error Pursuant to Section 1024.35 of Regulation X (“NOE No. 5”), including: (a)

      the identity of all Ocwen employees, agents, subcontractors, vendors or representatives

      directly involved with investigating, preparing, drafting or making any responses; (b) the

      details about the actual processes, programs, procedures, safeguards and/or quality control

      checks followed by Ocwen’s management, employees, agents, subcontractors, vendors or

      representatives in regard to investigating, preparing, drafting or making any responses; (c)

      the specific steps taken to reasonably investigate and/or correct the claimed errors identified

      in NOE No. 5; (d) Ocwen’s position and explanation as to whether and why any responses to

      NOE No. 5 were or were not correct, accurate or adequate; and (e) the identity of all

      documents, persons and other sources of information upon which any answers in response to

      questions for this topic are based.




                                                   9
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 10 of 21 PageID #:
                                    5302



 22. The facts and circumstances related specifically to any responses by Ocwen to the

    correspondence sent to Ocwen on behalf of Todd, dated March 4, 2019, and titled Sixth

    Notice of Error Pursuant to Section 1024.35 of Regulation X (“NOE No. 6”), including: (a)

    the identity of all Ocwen employees, agents, subcontractors, vendors or representatives

    directly involved with investigating, preparing, drafting or making any responses; (b) the

    details about the actual processes, programs, procedures, safeguards and/or quality control

    checks followed by Ocwen’s management, employees, agents, subcontractors, vendors or

    representatives in regard to investigating, preparing, drafting or making any responses; (c)

    the specific steps taken to reasonably investigate and/or correct the claimed errors identified

    in NOE No. 6; (d) Ocwen’s position and explanation as to whether and why any responses to

    NOE No. 6 were or were not correct, accurate or adequate; and (e) the identity of all

    documents, persons and other sources of information upon which any answers in response to

    questions for this topic are based.

 23. The facts and circumstances specifically related to each change made by Ocwen to the

    Payment Reconciliation for the Loan from March 4, 2011 through current, including: (a) the

    identity of the Ocwen employees, agents, subcontractors, vendors or representatives directly

    involved with investigating, deciding, requesting or creating each change; (b) the details

    about the actual processes, programs, procedures, safeguards and/or quality control checks

    followed by Ocwen’s management, employees, agents, subcontractors, vendors or

    representatives in regard to investigating, determining, requesting, approving or creating each

    change; (c) Ocwen’s position and explanation as to why each change was made; (d) Ocwen’s

    position and explanation as to why each change was made on the date stated as the “last

    change date”; (e) Ocwen’s position and explanation as to whether and why each change was




                                                 10
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 11 of 21 PageID #:
                                    5303



    or was not accurate, correct or justified; and (f) the identity of all documents, persons and

    other sources of information upon which any answers in response to questions for this topic

    are based.


  Topics Related to Ocwen’s Company-Wide Training, Policies and Procedures and Use of
                   Vendors related to Compliance with Applicable Laws

 24. The facts and circumstances specifically related to all servicing manuals, memoranda, notes,

    polices, and employee training materials for reviewing, analyzing, and responding to Notices

    of Errors pursuant to 12 C.F.R. §1024.35 and/or responding to any other correspondence

    from a borrower regarding errors or potential errors with their loans, including the identity of

    all documents, persons and other sources of information upon which any answers in response

    to questions for this topic are based.

 25. The facts and circumstances specifically related to all contracts and vendor policies that

    Ocwen has with any outside entity or vendor that Ocwen utilizes for the mailing of any

    notices related to the Loan, including without limitation for mailing acknowledgments of, or

    responses to, Notices of Error pursuant to 12 C.F.R. § 1024.35, and the identity of all

    documents, persons and other sources of information upon which any answers in response to

    questions for this topic are based.

 26. The facts and circumstances specifically related to all policies or directives of Ocwen

    regarding treatment of loans and mortgage accounts of debtors involved in a Chapter 13

    bankruptcy, including any post-petition payment application policies and directives, the

    processes, programs, procedures, safeguards and/or quality control checks followed by

    Ocwen’s management, employees, agents or representatives in regard to handling and

    management of loans included in a Chapter 13 bankruptcy, the identity of persons most




                                                 11
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 12 of 21 PageID #:
                                    5304



    knowledgeable about the processes, programs, procedures, safeguards and/or quality control

    checks followed by Ocwen’s management, employees, agents or representatives in regard to

    handling and management of loans included in a Chapter 13 bankruptcy, and the identity of

    all documents, persons and other sources of information upon which any answers in response

    to questions for this topic are based.

 27. The facts and circumstances specifically related to all contracts and vendor policies that

    Ocwen has with any outside entity or vendor that Ocwen utilizes for the purpose of providing

    any service, support or assistance to Ocwen related to Ocwen’s servicing of any loan where a

    consumer has filed bankruptcy.

 28. The facts and circumstances specifically related to all policies, procedures, or directives of

    Ocwen regarding the handling, servicing, accounting, and adjustment of escrow accounts of

    any consumer, including the escrow accounts of consumers in bankruptcy.

 29. A discussion of Ocwen’s implementation and utilization of Banko and LexisNexis services to

    monitor bankruptcy filings related to Ocwen’s servicing portfolio.

 30. The facts and circumstances specifically related to all contracts and vendor policies that

    Ocwen has with any outside entity or vendor that Ocwen utilizes for the purpose of providing

    any service, support or assistance to Ocwen related to Ocwen’s handling of the escrow

    account of any mortgage loan account serviced by Ocwen.

 31. The facts and circumstances specifically related to all policies, procedures, or directives of

    Ocwen regarding the processing of any consumer credit reporting dispute received by

    Ocwen.

 32. A discussion of Ocwen’s policies and procedures for the raising and lowering of flags related

    to consumer disputes related to credit bureau reporting.




                                                  12
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 13 of 21 PageID #:
                                    5305



 33. A discussion of Ocwen’s policies and procedures for the raising and lowering of flags related

    to either: (i) a consumer’s filing of a bankruptcy petition; or (ii) a consumer’s ongoing

    bankruptcy case; or (iii) a consumer’s bankruptcy case receiving an order of discharge.

 34. A full discussion of Stage5, i.e., what is it, who is responsible for it, what does it do, what is

    its purpose, how is it utilized, what data or information does it contain, who has access to it,

    what data is provided to it, what data or services does it provide to Ocwen and how does it

    provide either data or services to Ocwen.

 35. A full discussion of iCaseWorks, what is it, who is responsible for it, what does it do, what is

    its purpose, how is it utilized, what data or information does it contain, who has access to it,

    what data is provided to it, what data or services does it provide to Ocwen and how does it

    provide either data or services to Ocwen.

 36. A full discussion of Project Lightyear, what is it, who is responsible for it, what does it do,

    what is its purpose, how is it utilized, what data or information does it contain, who has

    access to it, what data is provided to it, what data or services does it provide to Ocwen and

    how does it provide either data or services to Ocwen.

 37. A full discussion of Equator, what is it, who is responsible for it, what does it do, what is its

    purpose, how is it utilized, what data or information does it contain, who has access to it,

    what data is provided to it.

 38. A full discussion of Kofax, what is it, who is responsible for it, what does it do, what is its

    purpose, how is it utilized, what data or information does it contain, who has access to it,

    what data is provided to it, what data or services does it provide to Ocwen and how does it

    provide either data or services to Ocwen.




                                                   13
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 14 of 21 PageID #:
                                    5306




 39. A full discussion of RealServicing Next Generation, what is it, who is responsible for it, what

    does it do, what is its purpose, how is it utilized. Was it ever implemented, if so, when was it

    implemented, how did it differ from RealServicing, who was responsible for its development,

    was it tested to determine if it shared the same or similar issues to RealServicing, what data

    or information does it contain, who has access to it, what data is provided to it, what data or

    services does it provide to Ocwen and how does it provide either data or services to Ocwen.


   Topics Related to Ocwen’s Notice and Knowledge of Systemic Issues with RealServicing


 40. The facts and circumstances specifically related to any operational and system deficiencies of

    Ocwen’s REALServicing record system, including specifically:

       i.   Operational and system deficiencies related to Ocwen’s legal obligations for servicing

            mortgage loan accounts for borrowers who filed Chapter 13 bankruptcy cases

            including proper application of pre and post-petition payments, accounting for trustee

            payments, charges and fees added to loans because of RealServicing’s programming,

            handling of escrow accounts in bankruptcy, raising and lowering of bankruptcy flags,

            compliance with Rule 3002.1 (Notice of Final Cure), compliance with the automatic

            stay and the discharge injunction, reconciliation of accounts that have completed a

            Chapter 13 bankruptcy, indiscriminate raising and lowering of the bankruptcy

            discharge flag by Ocwen employees, lack of control over the raising and lowering of

            bankruptcy discharge flag by Ocwen employees, inability to track the raising and

            lowering of bankruptcy discharge flag on loans where the consumer received a

            chapter 13 discharge.




                                                 14
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 15 of 21 PageID #:
                                    5307



      ii.   operational and system deficiencies related to RESPA compliance.

     iii.   operational and systemic deficiencies related to payment processing.

     iv.    operational and systemic deficiencies related to FDCPA compliance.

      v.    operational and systemic deficiencies related to the proper application of mortgage

            payments received from consumers, including a discussion of suspense accounts.

     vi.    operational and systemic deficiencies related to the handling of escrow accounts.

     vii.   operational and systemic deficiencies related to consumer credit reporting.

    viii.   operational and systemic deficiencies related to data integrity.

     ix.    operational and systemic deficiencies related to the accuracy of communications

            mailed to consumers, including the dates of communications and the contents of

            communications.

      x.    operational and systemic deficiencies related to the handling of consumer disputes

            and complaints.

 41. Ocwen’s September 1, 2011 Agreement on Mortgage Servicing Practices with the New York

    State Department of Financial Services as amended by the parties on December 15, 2011.

    This includes a discussion of the complete scope of this agreement including its applicability

    to Ocwen’s servicing practices as to all loans serviced by Ocwen and the servicing practices

    that Ocwen agreed to implement.

 42. The facts and circumstances specifically related to or addressed by the Consent Order

    Pursuant to New York Banking Law § 44 in In the Matter of Ocwen Financial Corporation,

    Ocwen Loan Servicing, LLC. (Dec. 5, 2012).




                                                 15
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 16 of 21 PageID #:
                                    5308



 43. The facts and circumstances specifically related to or addressed by the Consent Order

    Pursuant to New York Banking Law § 44 in In the Matter of Ocwen Financial Corporation,

    Ocwen Loan Servicing, LLC. (Dec. 22, 2014).

 44. The facts and circumstances specifically related to or addressed by the Consent Judgment in

    the United State District Court for the District of Columbia in Consumer Fin. Prot. Bureau,

    et al. v. Ocwen Fin. Corp., et al., Case No. 13-cv -2025 (RMC)(D.D.C.) entered of record in

    February of 2014. This discussion shall include a discussion of the mortgage servicing

    practices agreed to by Ocwen and attached to the consent judgment as Exhibit A thereto.

 45. The facts and circumstances specifically related to or addressed by the Settlement Agreement

    and Consent Order in In Re: Ocwen Financial Corporation and Ocwen Loan Servicing,

    LLC., Case No. C-13-1153.

 46. A complete discussion of the documents identified by Ocwen as the Risk Convergence

    Reports (“RCRs”) produced with Bates Label number RCR000l-001259. This discussion

    shall be limited to the topics identified by the parties during their collaborative review of

    these documents for relevance. Within this subset of topics, Todd will take testimony

    concerning: (i) the identity of every person or persons who identified each issue, (ii) the

    severity of each issue as determined by Ocwen, (iii) the identity and employment position of

    the person or persons responsible for addressing each issue, (iv) the distribution of the RCRs

    within Ocwen, (v) the involvement of executives and senior management with the RCRs

    including whether any executives or senior management received the RCRs or were assigned

    to address any issue or issues identified in the RCRs, (vi) the number of consumer mortgage

    loan accounts affected by every issue identified; (vii) the number of consumers Ocwen

    believed were harmed as a result of any issue identified in the RCRs, (viii) the number of




                                                 16
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 17 of 21 PageID #:
                                    5309



    consumers Ocwen believed were potentially subject to harm as a result of any issue identified

    in the RCRs; (ix) The types of potential harm and actual harm Ocwen believed could result

    from every issue identified in the RCRs, (x) What actions Ocwen took to remediate any

    harms identified as resulting from any issues in the RCRs; (xi) The length of time every issue

    identified in the RCRs existed before a corrective action was implemented that actually

    resolved the issue; (xii) a discussion of any references to vendors, software, hardware,

    systems, processes, procedures, training, identification, remediation, or control referenced

    within any of the topics identified in the RCRs; (xiii) a discussion of the identity and roles of

    every person identified in the RCRs; (xiv) a discussion of change reports; (xv) a discussion

    of control reports; (xvi) a discussion of how Ocwen utilized the RCRs internally to drive

    improvements to RealServicing; (xvii) a discussion of any regular meetings or discussions of

    the contents of the RCRs, including the participants and the purpose of the meetings or

    discussions; (xviii) a discussion of manual processes and exception reports; (xix) whether the

    RCRs were ever shared with any regulators, and, if yes, the identity of any regulators who

    had access to the RCRs; (xx) a discussion of Altisource’s role in resolving any of the issues

    identified in the RCRs; (xxi) a discussion of whether Ocwen had the capacity to make any

    corrections or changes needed without the assistance and involvement of Altisource; (xxii) a

    discussion of Ocwen’s view of each identified topic as to whether Ocwen considered the

    issue a possible violation of any law, regulation, consent decree or judgment, or servicing

    standard set forth in the National Mortgage Servicing Standards (NMS); (xxiii) a discussion

    of whether Ocwen ever analyzed the costs of making changes to its operations or technology

    to correct any issue identified in the RCRs. If yes, a discussion of who was responsible for

    such analysis, how that analysis was shared within the company, and any decisions made




                                                 17
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 18 of 21 PageID #:
                                    5310



    after considering that analysis; any other fact or data contained in or related to the RCRs not

    specifically referenced herein but having relevance to the case at issue.

 47. A complete discussion of the Monitor’s Compliance Reports (“MCRs”) produced in this

    matter including:

       i.   A discussion of each discrete issue the monitor brought to Ocwen’s attention that

            bears upon any of the facts or claims in this case.

      ii.   The information provided to the monitor by Ocwen.

     iii.   The positions taken by Ocwen to the Monitor with respect to any of the issues

            identified.

     iv.    Any documents provided by Ocwen to the Monitor that were made an exhibit to any

            MCR.

      v.    A discussion of the process of creating the Monitor’s report, i.e., the Monitor’s

            submission of a draft to Ocwen, Ocwen’s response to the Monitor’s draft, the

            Monitor’s final draft and any submissions made in response by Ocwen.

     vi.    A discussion of the relationship between Ocwen and Altisource as discussed by the

            Monitor.

     vii.   A discussion of the stock owned and roles in Altisource of certain Ocwen executives.

    viii.   A discussion of Ocwen’s dependencies on Altisource, as identified by the Monitor.

     ix.    Ocwen’s actions taken in response to issues identified by the monitor.

      x.    Whether, in Ocwen’s opinion, the issues identified by the monitor were ever resolved.

            If yes, in what time frame and what manner were the issues resolved.

     xi.    A discussion of the number of consumers harmed and potentially harmed by each

            issue identified by the Monitor.




                                                 18
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 19 of 21 PageID #:
                                    5311



     xii.   A discussion of whether Ocwen undertook any analysis of the financial impact of any

            change to its operations or its technology necessary to resolve any issue identified by

            the Monitor. If yes, a discussion of a discussion of who was responsible for such

            analysis, how that analysis was shared within the company, and any decisions made

            after considering that analysis.

    xiii.   A discussion of the costs associated with the transfer of Ocwen’s servicing from

            RealServicing to the Black Knight / LPS system.

    xiv.    A discussion, by way of follow-up, of any other facts or matters that arise from the

            questions and answers on these sub-topics.


 48. A discussion of the allegations in the CFPB’s complaint against Ocwen filed in April of

    2017.

 49. A discussion of the Cease and Desist Orders entered by various states nearly simultaneously

    with the CFPB’s filing of its 2017 lawsuit against Ocwen.

 50. A discussion of the Ocwen executives who had knowledge of the issues raised in the RCRs

    and the MCRs including any involvement with or responsibility for remediating any issue

    identified.

 51. A discussion of the Compliance Committee formed by Ocwen’s Board of Directors to

    include a discussion of meetings held, information considered, decisions made, records kept,

    and actions taken by the Committee.

 52. A discussion of any changes made to Ocwen’s credit reporting policies, procedures, staffing

    or training, or any functionalities within Ocwen’s servicing platform, that occurred as a result

    of the jury verdict in David M. Daugherty v. Ocwen Loan Servicing, LLC (No. 5:14-CV-

    24506), or were attributable in any way to the results of the Daugherty verdict.



                                                 19
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 20 of 21 PageID #:
                                    5312



 53. A discussion of any changes made to Ocwen’s servicing platform, policies, procedures,

    staffing, or training with respect to mortgage servicing generally, responding to RFIs and

    NOEs sent pursuant to RESPA, notice of cure response, bankruptcy processes or

    management, or bankruptcy discharge compliance, or bankruptcy flag control, arising from

    or attributable to the verdict entered in Saccameno v. Ocwen Loan Servicing, LLC, No. 1:14-

    cv-08461 (N.D. Ill.).

    Topics Related to the Use of RealServicing, its Decommission, Ocwen’s Utilization of
         Acquired Legacy Systems, and Ocwen’s Transfer of Data to BlackKnight

 54. The facts and circumstances specifically related to Ocwen’s use of the REALServicing

    platform including without limitation the history of the platform, Ocwen’s relationship with

    Altisource, Ocwen’s duties with respect to any deficiencies identified with REALServicing,

    the costs of curing any deficiencies, the costs of adopting a new servicing platform, the

    control of REALServicing as of the date of this deposition, access to data and records from

    REALServicing.

 55. Ocwen’s policies, procedures, and past historical conduct with respect to the retention and

    operation of legacy mortgage servicing platforms acquired by Ocwen over the previous 15

    years, including during Ocwen’s explosive growth noted in its 2011 Agreement with

    NYDFS.

 56. The facts and circumstances specifically related to the processes or audits utilized by Ocwen

    in transferring loan data from its REALServicing platform to its new platform licensed by

    BlackKnight including without limitation the identity of any third parties used in these

    processes and measures taken to ensure data integrity.




                                                 20
Case 2:19-cv-00085-JMS-DLP Document 218-1 Filed 12/10/20 Page 21 of 21 PageID #:
                                    5313



 57. A discussion of the mechanical process of transferring data from REALServicing to

    BlackKnight including a full discussion of any actions taken to ensure the accuracy of the

    data points transferred from REALServicing to BlackKnight.




                                               21
